     Case 2:20-cv-10885-AB-AS Document 13 Filed 01/04/21 Page 1 of 1 Page ID #:47



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                   Case No. 2:20-CV-10885-AB-ASx
12      BRIAN WHITAKER,
13
                        Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
14
        v.
15
        YAZAWA MEAT, INC.,
16
                        Defendant.
17
18
             THE COURT having been advised by counsel that the above-entitled action has
19
       been settled;
20
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25
26     Dated: January 4, 2021           _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
